                                               Case 2:18-cr-00315-RAJ Document 278 Filed 04/30/21 Page 1 of 3
WA/WD PTS-
Supplemental
(01/19)                                                 UNITED STATES DISTRICT COURT
                                                                                     for
                                                                 Western District of Washington
Wondie Giz ac hew Supplem ental       -
                                                                  Report of Supplemental Violations
Date of Report: 04/30/2021
Name of Defendant: Gizachew Wondie                                 Case Number: 2:18CR00315RAJ-1
Name of Judicial Officer: The Honorable Michelle L. Peterson, United States Magistrate Judge
Original Offense: Counts 1 and 2: Possession of a Controlled Substance with Intent to Distribute
                   Count 3: Possession of a Firearm in Furtherance of Drug Trafficking
Date Supervision Commenced: 12/11/2018

Bond Conditions Imposed:

                                  x   Submit to drug and alcohol testing, to include urinalysis, breathalyzer, or hand-held devices, as directed
                                      by Pretrial Services. You shall not use, consume or possess alcohol or any other product containing
                                      alcohol, including medication, unless prescribed to you by a physician and under the direction of Pretrial
                                      Services. Obtain an alcohol/substance abuse evaluation and follow any treatment recommendations as
                                      directed by Pretrial Services.

                                  x   Travel is restricted to the Western District of Washington, or as directed by Pretrial Services.

                                  x   The defendant shall participate in the location monitoring program with Active Global Positioning
                                      Satellite technology. The defendant is restricted to his/her residence at all times except for religious
                                      services, medical, legal reasons, or as otherwise approved by the location monitoring specialist. The
                                      defendant shall abide by all program requirements, and must contribute towards the costs of the services,
                                      to the extent financially able, as determined by the location monitoring specialist. The location
                                      monitoring specialist will coordinate the defendant's release with the U.S. Marshals.

                                  x   Surrender all current and expired passports and travel documents to the court. Do not apply for/obtain a
                                      new passport or travel document from any country without permission of the court. If the surrendered
                                      passport is a foreign passport, it shall be forwarded to Immigration and Customs Enforcement if
                                      defendant is convicted of an offense, unless otherwise ordered by the Court.

                                  x   Maintain residence as directed. Do not change residence without prior approval of Pretrial Services or as
                                      directed by Pretrial Services.

                                  x   You are prohibited from possessing or having access to firearms and dangerous weapons. All firearms
                                      and dangerous weapons must be removed from your residence(s), vehicle(s), and place of employment.
                                      This condition operates in conjunction with any restrictions imposed under Title 18, USC 922, and the
                                      Washington State Revised Code, Chapter 9.41.

                                  x   You shall not have direct contact or indirect contact with any existing and/or future witnesses in this
                                      case.
                                  x   (MODIFIED 7/22/20): Defendant Gizachew Wondie’s bond is modified to allow him to attend online
                                      classes and to obtain employment with the approval of U.S. Pretrial Services.

                                                                      PETITIONING THE COURT
                 Case 2:18-cr-00315-RAJ Document 278 Filed 04/30/21 Page 2 of 3

The Honorable Michelle L. Peterson, United States Magistrate Judge                                            Page 2
Report of Supplemental Violations                                                                          4/30/2021

6      To incorporate the violations contained in this petition and in all future proceedings with the violations
previously reported to the Court on December 11, 2020, January 5, 2021, February 3, 2021, and March 2, 2021.

I allege the defendant has violated the following conditions of supervision:

   x   I must not use, consume, or possess any controlled substances, including medication, unless prescribed by
       a physician and approved in advance by the Pretrial Services Officer.

   x   Submit to drug and alcohol testing, to include urinalysis, breathalyzer, or hand-held devices, as directed
       by Pretrial Services. You shall not use, consume or possess alcohol or any other product containing
       alcohol, including medication, unless prescribed to you by a physician and under the direction of Pretrial
       Services. Obtain an alcohol/substance abuse evaluation and follow any treatment recommendations as
       directed by Pretrial Services.

Nature of Noncompliance:

10. Using a controlled substance, cocaine, in violation of the standard condition, on the following dates:
                                         x March 18, 2021
                                         x March 31, 2021

11. Failing to report for urinalysis testing on March 25, 2021, in violation of the special condition.

United States Probation Officer Recommendation:
6     That violation #10 and #11 be added to the previous petitions presently before the Court, dated
December 11, 2020, January 5, 2021, February 3, 2021, and March 2, 2021.

I consulted with Assistant United States Attorney Erin Becker, and she concurs with my recommendation.

I swear under penalty of perjury that the                 APPROVED:
foregoing is true and correct.                            Monique D. Neal
                                                          Chief United States Probation and Pretrial Services Officer
Executed on this 30th day of April, 2021.                 BY:


A                                                         A
Mike Munsterman                                           Patrick E. Robertson
United States Probation Officer                           Supervising United States Probation Officer
               Case 2:18-cr-00315-RAJ Document 278 Filed 04/30/21 Page 3 of 3

The Honorable Michelle L. Peterson, United States Magistrate Judge                                        Page 3
Report of Supplemental Violations                                                                      4/30/2021

                       THE COURT FINDS PROBABLE CAUSE AND DIRECTS:
  The Issuance of a Summons (conditions of supervision shall remain in effect pending final adjudication)
  The Issuance of a Warrant under seal (conditions of supervision shall remain in effect pending final
  adjudication)
  To incorporate
           p      the violations contained in this ppetition under seal in all future proceedings
                                                                                      p        g with the
  violations previously reported to the Court
  To incorporate the violations contained in this petition and in all future proceedings with the violations
  previously reported to the Court
  Other




                                                           Michelle L. Peterson, United States M
                                                                                               Magistrate Judge

                                                                                  Date
